Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 20, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152650(67)(68)                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  INTERNATIONAL BUSINESS MACHINES                                                             Joan L. Larsen,
                                                                                                        Justices
  CORP,
           Plaintiff-Appellant,                              SC: 152650
                                                             COA: 325484
  v                                                          Ct of Claims: 14-000219-MT

  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys Amy L. Silverstein and Edwin P. Antolin to appear and practice on behalf
  of plaintiff-appellant under MCR 8.126(A) is GRANTED




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 20, 2015